Citation Nr: 0910452	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  06-33 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
prior to April 21, 2005, and in excess of 50 percent 
thereafter for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1968. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from June 2005 and February 2008 decisions the 
Denver, Colorado Department of Veterans Affairs (VA) Regional 
Office (RO).

In September 2008, the Veteran testified at a travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.


FINDINGS OF FACT

1.  Prior to April 21, 2005, the preponderance of the 
evidence indicates that the Veteran's PTSD did not manifest 
in flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

2.  From April 21, 2005, the preponderance of the evidence 
indicates that the Veteran's PTSD did not manifest in 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); or an inability to establish 
and maintain effective relationships.

3.  The preponderance of the evidence indicates that the 
Veteran's service connected disabilities do not render him 
unable to maintain gainful employment. 


CONCLUSION OF LAW

1.  From July 28, 1999, the criteria for a rating in excess 
of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 3.102, 4.130, Diagnostic 
Code 9411 (2008).

2.  From April 21, 2005, the criteria for a rating in excess 
of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 3.102, 4.130, Diagnostic 
Code 9411 (2008).

3.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.341, 4.3, 4.16, 
4.18 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In this case, in March 2005 the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  An 
October 2006 letter advised the Veteran of the evidence 
needed to establish a claim for TDIU, as well as a higher 
rating for PTSD.  The letter also advised the Veteran of the 
evidence needed to establish a disability rating and 
effective date.  The claims were last adjudicated in August 
2008.

With regard to the claim for a higher initial rating for 
PTSD, the Board notes that in Dingess, the Court held that in 
cases in which service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. 
§ 3.159(b)(3)(i).  Thus, because the notice that was provided 
before service connection for PTSD was granted was 
sufficient, VA's duty to notify in this case has been 
satisfied with respect to that issue.  See generally Turk v. 
Peake, 21 Vet. App. 565 (2008) (where a party appeals from an 
original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims"). 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post service treatment 
records, examination reports, hearing testimony, and a copy 
of a tax return.  Moreover, in a June 2008 correspondence, 
the Veteran indicated that he had no other relevant 
information or evidence to submit to substantiate his claim.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by responding to notices, 
and submitting evidence and argument concerning his level of 
disability and its effect on employment.  Thus, the Veteran 
was provided with a meaningful opportunity to participate in 
the claims process and has done so.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the Veteran.  See Sanders, 487 F.3d 881.  
Thus, any such error is harmless and does not prohibit 
consideration of these matters on the merits.  See Conway, 
353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings. 
 
The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

PTSD

The Veteran contends that the correct disability rating for 
his PTSD is an evaluation of 70 percent.

The Veteran's PTSD is currently rated under Diagnostic Code 
9411.  38 C.F.R. 
§ 4.130.  Under this Code a 30 percent rating is warranted 
for PTSD where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id. 
 
A 70 percent disability evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id. 
 
A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id. 
 
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.  

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)).  Scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  While the Rating Schedule does 
indicate that the rating agency must be familiar with the 
DSM-IV, it does not assign disability percentages based 
solely on GAF scores.  See 38 C.F.R. § 4.130 (2008).  

Turning to the evidence, the Vet Center records indicate the 
Veteran began mental health treatment during 1997.  Records 
indicate the Veteran discussed how his PTSD influenced his 
relationships on several occasions during 1999 and 2000.  An 
October 2000 note indicates that the Veteran no longer felt 
the need for mental health treatment.    

During February 2005 a counselor at the Vet Center wrote a 
letter on behalf of the Veteran, noting the Veteran began 
treatment again in August 2004.  The counselor indicated the 
Veteran suffered with depression, disturbances in memory and 
concentration, guilt, hypervigilance, nightmares, intrusive 
thoughts, difficulty with anger management and distrust.  

The Veteran was afforded a VA examination during April 2005.  
He indicated that he had never been suicidal and the examiner 
indicated that there was no indication that the Veteran 
experienced hallucinations or delusions.  The examiner also 
indicated that the Veteran showed full range of affect; 
responses were goal directed; and there were no signs of 
cognitive impairment.  In summary, the examiner indicated 
that the Veteran had serious emotional impairment and 
moderate occupational impairment due to his PTSD with a GAF 
score of 50.

VA outpatient treatment records reveal that in July 2005 he 
was noted to be slightly anxious.  He reported that he had 
never been depressed before but had experienced depression 
yesterday, feeling like he wanted to cry.  However, his 
depression was better on the day he was seen.  In August 
2005, he did not have a depressed mood and was in good 
spirits.  In January 2006 it was noted that he had a party 
over the weekend.  

During April 2006, the Veteran's counselor at the Vet Center 
submitted a letter concerning the Veteran's mental health.  
The letter states that the Veteran had recurrent nightmares 
of Vietnam and problems with emotional self-regulation.
The counselor indicated that the Veteran experienced 
significant dysfunction and had a GAF score of 41.  The 
counselor attached treatment notes dated from August 2005 to 
March 2006.  The notes reported that the Veteran experiences 
emotional distress at the frequent nightmares he was 
experiencing.  In February 2006 he was emotionally distressed 
after accompanying his son to a Marine recruiter.  The 
counselor conducted a guided breathing exercise and the 
Veteran left the session in a more calm state.

The Veteran was afforded an additional VA mental health 
examination during November 2006.  The Veteran indicated that 
he had flashbacks and nightmares; disturbances in 
concentration and motivation; depression but without suicidal 
ideation or auditory hallucinations; and anxiety.  The 
Veteran indicated that he had visual hallucinations of a 
column of Marines when he was alone in the woods.  The 
Veteran additionally indicated that he had homicidal ideation 
when he heard Vietnamese spoken at restaurants, which he 
refused to visit anymore.  The examiner indicated that the 
Veteran had a good social life with his girlfriend and 
friends who he spent time with on a regular basis.  On 
examination, the examiner indicated that the Veteran related 
well but had signs of anxiety.  There was no increase in 
pressure concerning his stream of speech and thought content 
revealed no evidence of loosening of associations or 
delusions.  The Veteran was oriented times three and had good 
eye contact.  The Veteran was well groomed and there was no 
evidence of recent or remote memory impairment.  The Veteran 
indicated that he had no panic attacks but had continuous 
anxiety and depression.  Additionally, he had moderate sleep 
impairment due to recurrent combat related nightmares but 
this did not seem to interfere with his daytime activities.  
The examiner indicated the Veteran had a GAF score of 60, 
with moderate impairment of his ability to perform in the 
field of art.  The examiner additionally indicated that the 
Veteran would be employable in a loosely supervised situation 
with little contact with the general public.  Employment was 
impaired due to the level of the Veteran's anxiety but social 
functioning was not impaired.    

The Veteran's Vet Center counselor submitted a letter dated 
November 2006 with the same text as the April 2006 letter.  
VA treatment notes dated from May 2006 to January 2008 
indicate that the Veteran had nightmares, depression, anxiety 
and flashbacks.

The Veteran indicated in his September 2008 Travel Board 
testimony that he had flashbacks; nightmares; anxiety; memory 
and concentration problems.  The Veteran additionally 
indicated that the PTSD affected his painting.  He indicated 
that he was, at one time, producing 400 paintings a year.  
The Veteran stated that during 2008, he had produced 50 
paintings by September.

Prior to April 21, 2005, the Veteran received some mental 
health care treatment for PTSD.  The Veteran discontinued 
treatment during October 2000 as he no longer felt the need 
for such.  In February 2005 it was noted the Veteran began 
therapy again in August 2004, to help him manage depression, 
disturbance in memory and concentration, nightmares, 
intrusive thoughts, and difficulty with anger management and 
distrust.  Such symptoms fall within the criteria for a 30 
percent rating.  While his counselor noted the Veteran had 
difficulty with anger, there was no indication that the 
Veteran had periods of violence.  There was no indication of 
significant memory impairment or difficulty in understanding 
complex commands.  Indeed, during this time, it was noted 
that the Veteran was quite successful with his artwork, and 
no longer needed to supplement his income with a part time 
job.  Thus, the Board finds that the Veteran's PTSD during 
this time more nearly approximates the criteria for the 30 
percent rating currently assigned.

From April 21, 2005, the Board finds that the evidence, as a 
whole, demonstrates that the Veteran's PTSD is no more than 
50 percent disabling.  Based on the noted psychiatric 
symptomatology, the Board cannot conclude that his PTSD is so 
severe as to produce the occupational and social impairment 
as required for a 70 percent rating. The Veteran has not been 
shown to have such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; or neglect 
of personal appearance and hygiene that are indicative of a 
70 percent rating.  In this regard, the treatment records and 
VA examinations consistently note the Veteran did not 
experience suicidal ideation; he was oriented to time and 
place; he communicated normally; he operated independently; 
his hygiene was good; and while he complained of 
irritability, there was no evidence of periods of violence. 

The April 2005 examination noted the Veteran was very 
successful in his art business.  The examiner noted the 
Veteran's PTSD resulted in moderate occupational impairment.  
He was noted as only slightly anxious in July 2005, denied 
previous depression in another July 2005 note, and reported 
experiencing depression which resolved by the next day.  In 
August 2005 he was in good spirits and his mood was not 
depressed.  In September 2005 the depression screen was 
negative.  In January 2006 he had a party, which reflects 
that he is not socially impaired.  

Additionally in this regard, the November 2006 VA examination 
indicates the Veteran has no social impairment, continued to 
work, and acted appropriately with good eye contact and full 
affect.  While there was mention that his depression and 
anxiety were continuous, the evidence does not reflect that 
such affect his ability to function independently, 
appropriately and effectively.  In this regard, the Veteran 
described a typical day as awaking at 7:30 to 8:00 AM, going 
to the health club, retiring to his studio at about 10:00 AM 
to paint, breaking for lunch often with friends, and then 
attempting to paint from 1:00 PM to 4:00 PM.  His symptoms of 
anxiety and/or depression are consistent with "occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal)" or at worst, consistent with panic 
attacks more than once a week.  The preponderance of the 
evidence does not indicate that his anxiety or depression 
affect his ability to function independently, appropriately 
and effectively.  Therefore, the Veteran's symptoms are 
contemplated in his current 50 percent disability rating. 

For the reasons set forth above, the Board finds that the 
Veteran's disability picture has not reflected symptomatology 
which more nearly approximates the criteria for a 70 percent 
rating, nor is the evidence on this point in relative 
equipoise.  As the criteria for the next higher, 70 percent 
rating have not been met, it logically follows that the 
criteria for the maximum, 100 percent rating-requiring a 
showing of symptoms of even greater severity-likewise have 
not been met.  In this context, the Board notes that the VA 
examiner indicated the Veteran had homicidal ideation, 
referring to him imagining shooting people speaking 
Vietnamese.  However, Vet Center treatment records and the 
other VA examination failed to reveal such complaints, nor is 
there any indication of violence.  Additionally, the Board 
notes that the Veteran's response to such thoughts is to 
simply avoid Vietnamese restaurants, a logical and sensible 
solution which has presumably ended his homicidal thoughts.  
Indeed, the Veteran denied homicidal ideation during his 
Board hearing.  Likewise, while the Veteran reported seeing a 
column of Marines when alone in the woods, no clinician has 
indicated such are persistent or in any way impact his 
occupational or social functioning.  In this regard, the GAF 
scores assigned on the examination in which the Veteran 
reported such was 60, indicating that the examiner did not 
feel such was impacting his functioning.  While the Board 
notes that his counselor at the Vet Center assigned a GAF 
score of 41, the report fails to provide a mental status 
examination and notes only that the Veteran experiences 
intense emotional reactions to triggers and recurrent 
nightmares.  As the November 2006 provides a complete 
examination, such findings are entitled to greater probative 
value. 

To sum up, the Veteran's total mental health picture is best 
contemplated by the 50 percent criteria.  While he 
experiences periods of anxiety, his occupational function has 
been described by the VA examiners as moderate, and he has 
good social functioning as described by the evidence.  Thus, 
the preponderance of the evidence reflects that an evaluation 
in excess of 50 percent is not warranted.

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's PTSD.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the veteran's disability 
level and symptomatology and provides for additional or more 
severe symptoms than currently shown by the evidence; thus, 
his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2008).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2008).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2008). 

The Board notes that marginal employment is not considered to 
be substantially gainful employment.  Marginal employment 
generally shall be deemed to exist when a Veteran's earned 
annual income does not exceed the amount established by the 
U.S. Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person.  Marginal employment may 
also be held to exist, on a facts-found basis (includes but 
is not limited to employment in a protected environment such 
as a family business or sheltered workshop), when earned 
annual income exceeds the poverty threshold.  38 C.F.R. § 
4.16(a) (2008). 
 
In determining whether the Veteran is entitled to TDIU, 
neither his non-service-connected disabilities nor his age 
may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993); 38 C.F.R. § 3.341(a).

A total disability rating may be assigned where the combined 
rating for the Veteran's service-connected disabilities is 
less than total if the disabled Veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities.  Specifically, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more; if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  
In exceptional cases, an extra-schedular rating may be 
assigned on the basis of a showing of unemployability alone.  
See 38 C.F.R. § 4.16(b). 
 
In this case, the Veteran's service-connected disabilities 
presently include PTSD (50 percent rating), residuals of a 
post-operative repair and graft, right artery and vein (40 
percent rating), residuals of a fragment wound, right thigh 
(10 percent rating), scar, right thigh (10 percent rating), 
scar on the right thigh (10 percent), operative scar on the 
left thigh (0 percent rating) and fragment wound on the left 
thigh (0 percent rating).  The Veteran's combined disability 
evaluation due to multiple injuries incurred in combat action 
is 80 percent (effective December 2007).  See 38 C.F.R. § 
4.16(a)(4).  This evaluation meets the schedular criteria for 
consideration of TDIU under 38 C.F.R. § 4.16(a), and the 
question thus becomes whether these disabilities, in and of 
themselves, preclude the Veteran from securing or following a 
substantially gainful occupation. 

In this case, the Veteran has completed a Masters Degree of 
Fine Arts.  According to his Travel Board hearing testimony, 
he worked for one year as a college professor before he 
became an independent artist.  The Veteran's tax record from 
2005 revealed gross income of over $29,000.  The Veteran 
maintained during his hearing testimony that he grossed about 
$17,000 during the previous year, with a net income of about 
$1,000 a month.  The Veteran further indicated that the 
psychological and physical affects of his Vietnam service 
kept him from working more than two good days per week.  He 
stated that at one time he was doing 400 paintings a year, 
and presently had done about 50 by the time of the hearing.

The preponderance of the medical evidence presented is 
against a finding that the Veteran is unemployable due to his 
service connected conditions.  In this regard, the VA 
examinations conducted during November 2006 indicate that 
Veteran was capable of employment.  The psychiatric 
examination indicated that he could work in a setting with 
little supervision and minimal public contact.  The general 
medical examination indicated that sedentary employment with 
frequent changes of position were feasible; however, the 
Veteran could not lift heavy objects; climb ladders or stairs 
repeatedly; or stand for a long period of time.  The Board 
also notes that the Veteran reported being able to exercise 
vigorously in May 2006, and goes to the health club to work 
out on a regular basis.  Additionally, the Board notes that 
the poverty threshold for one individual is $10,590 for the 
year 2007, and the Veteran indicated earning approximately 
$17,000 during that time before expenses.  

Regardless, the medical opinions of record indicate that the 
Veteran is mentally and physically capable of some type of 
employment consistent with this prior educational and 
occupational history.  Thus, the competent medical evidence 
reflects that the Veteran's service-connected disabilities do 
not render him unemployable.  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to an initial rating in excess of 30 percent 
prior to April 21, 2005 and in excess of 50 percent 
thereafter for post-traumatic stress disorder (PTSD), is 
denied.

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities 
is denied.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


